DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to Arguments
1.	Applicant’s arguments, see Applicant’s Arguments, filed 05/13/2021, with respect to the rejection(s) of claim(s) 116 and 117 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jugl (JP 2015-526216 A). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 116-137 is/are rejected under 35 U.S.C. 103 as being obvious over Blacker (US 20140171919 A1) in view of Jugl (JP 2015-526216 A).
	In regards to claim 116, Blacker discloses a connector between arterial introducer and catheter guide tube of a robot for insertion of an elongate flexible medical instrument (Fig 23A shows a connector [342] that is placed between and connecting parts one [352] and two [354]; Par. 00044 discloses that this is an overall device for an arterial introducer and a catheter); comprising two parts interconnected by at least a first fastener, maintaining the arterial introducer as an extension of the guide tube to allow the passage of the elongate flexible medical Fig 23A shows the connecter [342] comprises parts one [352] and two [354]; Reference character [350] acts as a fastener here maintaining the two parts together); the tensile strength, along the axis of the elongate flexible medical instrument traversing the connector, of the first fastener prior to releasing one of the two parts of the connector from the other, is less than that of the arterial introducer inserted into the patient before it emerges (Par. 0496 of Applicant’s specification discloses that the reasoning for having the different tensile strengths is so it “will allow disconnection in case of accidental excessive stresses in order to ensure patient safety, and also to allow disconnection which is not accidental for the purpose of inserting and removing the drive system”; Par. 0083 of Blacker discloses that this connecter is comprised of a breakaway portion that allows for the disconnection, therefore the tensile strength of the connector would be less than everything else). 
	However, Blacker does not disclose wherein the first fastener releases when forces and is re-fastenable after being released. In the same field of endeavor, Jugl does disclose a medical device fastening system wherein a fastener is disposed to connect devices (abstract) and allows for refastening of the fastener after termination from force (Pg. 3, Par. 8) for the purpose of reestablishing connection. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Blacker and modified them with the teachings of Jugl by having the faster refasten, as taught and suggested by Jugl, for the purpose of reestablishing connection (Pg. 3, Par. 8 of Jugl).
	In regards to claim 125, the combined teachings of Blacker and Jugl as applied to claim 116 discloses the connector according to claim 116 wherein the connector comprises a lateral Fig 23 of Blacker shows a connector (green arrow) with a lateral opening (red arrow) which therefore would allow for the insertion of a tube into the connector; see Figure below). 

    PNG
    media_image1.png
    344
    501
    media_image1.png
    Greyscale

	In regards to claim 128, the combined teachings of Blacker and Jugl as applied to claim 116 discloses the connector according to claim 116, wherein: the elongate flexible medical instrument is a catheter and/or a guide (Abstract of Blacker discloses this is an overall assembly for a catheter).
In regards to claim 117, Blacker discloses a connector between arterial introducer and guide tube of the elongate flexible medical instrument of a robot for insertion of an elongate flexible medical instrument (Fig 25 shows a connector [366] which connects two parts [382] and [384]; Par. 0004 discloses that this is an overall device for an arterial introducer and a catheter); comprising four parts interconnected by at least a first fastener, maintaining the arterial introducer as an extension of the guide tube to allow the passage of the elongate flexible medical instrument from the guide tube to the arterial introducer by pushing the elongate flexible medical instrument (Fig 25 shows component [370] having two parts (the proximal part with the wider circumference and the distal part where connector [376] connects) and likewise component [368] has two parts. Applicants claims never state how these parts are connected but rather only requires the fasteners to connect the first two parts and the second two parts, which the art of Blacker does), said first fastener connecting two of the parts located on one side of a transverse plane with the other two parts located on the other side of this transverse plane (Fig 25 shows the connector [366] is interconnected by fastener [372]; this fastener connecting the two parts on opposite sides of the transverse plane (see Figure below; the purple line). 

    PNG
    media_image2.png
    346
    499
    media_image2.png
    Greyscale

Blacker further discloses the connector comprising at least a second fastener working with the first fastener so that together they immobilize the four parts of the connector, the arterial introducer, and the guide tube, said second fastener connecting two of the parts located on one side of a longitudinal plane with the other two parts located on the other side of this longitudinal plane (Par. discloses that any of the parts in the drawings can include more or less or have different structures. Fig 25 shows the fastener [372] which could be duplicated and placed on the opposite side of fastener in the art). Blacker discloses the claimed invention except for there being a second fastener. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second fastener instead of the single fastener as disclosed by Blacker, since Blacker discloses duplicating the fastener within the scope of the invention and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Fig 25 shows the fastener [372] has a breakaway portion at or proximate pivot [380] that allows either first leg [374] to separate from second leg [376]). However it is not explicitly disclosed that the tensile strength of one leg is more than the other). 
However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize materials of two different tensile strengths for the first and second fastener because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Blacker, and applicant’s invention, to perform equally well with either the configuration taught by Blacker or the claimed configuration with two different tensile strengths because both configurations would perform the same function of breaking the connection of the four parts given an excessive amount of force or stress equally well which is the goal of Applicant and Blacker (Par. 0088 of Blacker). 
Therefore, it would have been prima facie obvious to modify Blacker to obtain the invention as specified in claim 117 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Blacker.
	Blacker as applied does not disclose wherein the first fastener releases when forces and is re-fastenable after being released. In the same field of endeavor, Jugl does disclose a medical device fastening system wherein a fastener is disposed to connect devices (abstract) and allows for refastening of the fastener after termination from force (Pg. 3, Par. 8) for the purpose of reestablishing connection. 
Pg. 3, Par. 8 of Jugl).
In regards to claim 118, the combined teachings of Blacker and Jugl as applied to claim 117 discloses the connector according to claim 117 wherein: the second fastener works together with a flexible hinge which facilitates the opening and closing of the second fastener (Fig 25 of Blacker shows the fastener [372] has two portions, the first leg [374] and the second leg [376] which appears to be in a hinge connection). 
In regards to claim 119, the combined teachings of Blacker and Jugl as applied to claim 117, discloses the connector according to claim 117, wherein: the first fastener comprises at least one central clip, the second fastener comprises at least one side clip (Blacker discloses breakaway portions at pivots 380 or 382 that accomplish the same features as the Applicant’s clips but do not disclose that the fasteners take the form of a clip). 
However, it would have been an obvious matter of design choice to make the different portions of the fasteners of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In regards to claim 131, the combined teachings of Blacker and Jugl as applied to claim 119 discloses the connector of claim 119, wherein the first fastener comprises a plurality of longitudinal clips (Blacker discloses breakaway portions at pivots 380 or 382 that accomplish the same features as the Applicant’s clips but do not disclose that the fasteners take the form of a clip). 

	In regards to claim 132, the combined teachings of Blacker and Jugl as applied to claim 131 discloses the connector of claim 131, wherein the second fastener comprises a plurality of side clips (Blacker discloses breakaway portions at pivots 380 or 382 that accomplish the same features as the Applicant’s clips but do not disclose that the fasteners take the form of a clip). 
However, it would have been an obvious matter of design choice to make the different portions of the fasteners of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In regards to claim 120, the combined teachings of Blacker and Jugl as applied to claim 117, discloses the connector according to claim 117, except for wherein: the second fastener integrally secures the guide tube to the connector by means of a sleeve surrounding the guide tube, this sleeve being held in place in the connector by the second fastener at several positions along the axis of said sleeve.
	However, a separate embodiment of Blacker does disclose the second fastener integrally secures the guide tube to the connector by means of a sleeve surrounding the guide tube (Fig 23 shows the connector as a ribbed sleeve covering the guide tube), this sleeve being held in place in the connector by the second fastener at several positions along the axis of said sleeve (Fig 23A shows the sleeve/connector is held in place by the fastener, i.e. the breakaway portion [350]; see the figure  below which shows the sleeve held in place at multiple positions (purple arrow) along the x-axis (red arrow)) for the purpose of increasing connection security.
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment of Fig 25 of Blacker and the teachings of Jugl, as applied to claim 117, and had there be a second fastener, as taught and suggested by Fig. 23A of Blacker for the purpose of increasing connection security.

    PNG
    media_image3.png
    342
    595
    media_image3.png
    Greyscale


In regards to claim 121, the combined teachings of Blacker and Jugl, as applied to claim 120, discloses the connector according to claim 120, wherein: the sleeve has ribs along its axis (Fig 23 of Blacker shows the ribs on the sleeve). 
	In regards to claim 122, the combined teachings of Blacker and Jugl, as applied to claim 121, discloses the connector according to claim 121, wherein these ribs are arranged periodically along the axis of the sleeve (Fig 23 of Blacker shows the ribs along the x-axis (see X-axis in Figure placed above)). 
In regards to claim 123, the combined teachings of Blacker and Jugl, as applied to claim 120, discloses the connector according to claim 121, wherein: the number of ribs is between 5 and 15 (Fig 23 of Blacker shows the number of ribs is between 5 and 15). 

In regards to claim 133, the combined teachings of Blacker and Jugl as applied to claim 123, discloses the connector of claim 123, wherein the number of ribs is 10 (Fig 23 of Blacker shows the ribbing of the sleeve). 
Blacker and Jugl as applied discloses the claimed invention except for the number of ribs being exactly 10. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have exactly 10 ribs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 134, the combined teachings of Blacker and Jugl as applied to claim 133, discloses the connector of claim 133, wherein the dimension of the recess as well as the hump of each rib is equal to 1mm (Figure 23 of Blacker shows the sleeve with ribs and a recess). 
Blacker and Jugl as applied discloses the claimed invention except for the dimensions of the ribs. However, it would have been an obvious matter of design choice to utilize the rib dimensions claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In regards to claim 135, the combined teachings of Blacker and Jugl as applied to claim 123, discloses the connector of claim 123, wherein the dimension of the recess as well as the hump of each rib is equal to 1mm (Figure 23 of Blacker shows the sleeve with ribs and a recess). 
Blacker discloses the claimed invention except for the dimensions of the ribs. However, it would have been an obvious matter of design choice to utilize the rib dimensions claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 124, the combined teachings of Blacker and Jugl as applied to claim 120, discloses the connector according to claim 120, wherein: said sleeve is permanently fixed to the guide tube which it surrounds (Fig 23 of Blacker shows a connection of the sleeve and the guide tube).
In regards to claim 130, the combined teachings of Blacker and Jugl as applied to claim 117, discloses the connector according to claim 117, wherein: the elongate flexible medical instrument is a catheter and/or a guide (Abstract of Blacker discloses that this is an overall assembly for a catheter). 
In regards to claim 126, Blacker and Jugl disclose a connection system comprising: a connector according to claim 116 (see claim 116 rejection), an arterial introducer, and a guide tube for the elongate flexible medical instrument of a robot for insertion of an elongate flexible medical instrument (Par. 0004 of Blacker discloses an arterial introducer and a guide wire; Par. 0004 also discloses a guide catheter is inserted into it therefore it would be hollow/a tube).
In regards to claim 127, Blacker and Jugl as applied to claim 126 discloses the connection system according to claim 126, wherein it comprises a catheter and a guide which are Par. 0004 of Blacker discloses a guide wire and a guide catheter where one is inserted into another therefore they would be coaxial).
In regards to claim 129, Blacker and Jugl as applied to claim 117 discloses a connection system comprising: a connector according to claim 117 (See claim 117 rejection), an arterial introducer, and a guide tube for the elongate flexible medical instrument of a robot for insertion of an elongate flexible medical instrument (Par. 0004 of Blacker discloses the arterial introducer and a guide wire; states that a guide catheter is inserted into it therefore it would be hollow/a tube)
In regards to claim 136, Blacker discloses a connector between arterial introducer and catheter guide tube of a robot for insertion of an elongate flexible medical instrument (Fig 23A shows a connector [342] that is placed between and connecting parts one [352] and two [354]; Par. 00044 discloses that this is an overall device for an arterial introducer and a catheter) the connector comprising: 
two parts interconnected by at least a first fastener, maintaining the arterial introducer as an extension of the guide tube to allow the passage of the elongate flexible medical instrument from the guide tube to the arterial introducer by pushing the elongate flexible medical instrument (Fig 23A shows the connecter [342] comprises parts one [352] and two [354]; Reference character [350] acts as a fastener here maintaining the two parts together), 
wherein the first fastener comprises one or more clips that fasten the two parts together (Blacker discloses breakaway portions at pivots 380 or 382 that accomplish the same features as the Applicant’s clips but do not disclose that the fasteners take the form of a clip), and
wherein the tensile strength, along an axis of the elongate flexible medical instrument traversing the connector, of the first fastener prior to releasing one of the two parts of the Par. 0496 of Applicant’s specification discloses that the reasoning for having the different tensile strengths is so it “will allow disconnection in case of accidental excessive stresses in order to ensure patient safety, and also to allow disconnection which is not accidental for the purpose of inserting and removing the drive system”; Par. 0083 of Blacker discloses that this connecter is comprised of a breakaway portion that allows for the disconnection, therefore the tensile strength of the connector would be less than everything else).
However, Blacker does not disclose wherein the first fastener releases when forced and is re-fastenable after being released. In the same field of endeavor, Jugl does disclose a medical device fastening system wherein a fastener is disposed to connect devices (abstract) and allows for refastening of the fastener after termination from force (Pg. 3, Par. 8) for the purpose of reestablishing connection. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Blacker and modified them with the teachings of Jugl by having the faster refasten, as taught and suggested by Jugl, for the purpose of reestablishing connection (Pg. 3, Par. 8 of Jugl).
	In regards to claim 137, Blacker discloses a connector between arterial introducer and guide tube of the elongate flexible medical instrument of a robot for insertion of an elongate flexible medical instrument (Fig 25 shows a connector [366] which connects two parts [382] and [384]; Par. 0004 discloses that this is an overall device for an arterial introducer and a catheter), the connector comprising:
Fig 25 shows component [370] having two parts (the proximal part with the wider circumference and the distal part where connector [376] connects) and likewise component [368] has two parts. Applicants claims never state how these parts are connected but rather only requires the fasteners to connect the first two parts and the second two parts, which the art of Blacker does), said first fastener connecting a first two of the four parts located on one side of a transverse plane with a second two of the four parts located on the other side of this transverse plane (Fig 25 shows the connector [366] is interconnected by fastener [372]; this fastener connecting the two parts on opposite sides of the transverse plane (see Figure below; the purple line).

    PNG
    media_image2.png
    346
    499
    media_image2.png
    Greyscale

at least a second fastener working with the first fastener so that together they immobilize the four parts of the connector, the arterial introducer, and the guide tube, said second fastener connecting the first two of the four parts located on one side of a longitudinal plane with the second two of the four parts located on the other side of this longitudinal plane (Par. discloses that any of the parts in the drawings can include more or less or have different structures. Fig 25 shows the fastener [372] which could be duplicated and placed on the opposite side of fastener in the art). Blacker discloses the claimed invention except for there being a second fastener. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second fastener instead of the single fastener as disclosed by Blacker, since Blacker discloses duplicating the fastener within the scope of the invention and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Blacker further discloses wherein each of the first fastener and the second fastener comprise one or more clips that fasten the four parts together (Blacker discloses breakaway portions at pivots 380 or 382 that accomplish the same features as the Applicant’s clips but do not disclose that the fasteners take the form of a clip), and
wherein the tensile strength, along an axis of the elongate flexible medical instrument traversing the connector, of the first fastener prior to its release without breaking or degrading any part of said first fastener, by releasing said one or more clips of the first fastener, is less than that of the second fastener prior to its release without breaking or degrading any part of said first fastener, by releasing said one or more clips of the second fastener (Fig 25 shows the fastener [372] has a breakaway portion at or proximate pivot [380] that allows either first leg [374] to separate from second leg [376]); however, it is not explicitly disclosed that the tensile strength of one leg is more than the other). 
However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize materials of two different tensile strengths for the first and second fastener because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  Par. 0088 of Blacker). 
Therefore, it would have been prima facie obvious to modify Blacker to obtain the invention as specified in claim 137 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Blacker.
Blacker as applied does not disclose wherein the first fastener releases when forces and is re-fastenable after being released. In the same field of endeavor, Jugl does disclose a medical device fastening system wherein a fastener is disposed to connect devices (abstract) and allows for refastening of the fastener after termination from force (Pg. 3, Par. 8) for the purpose of reestablishing connection. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Blacker and modified them with the teachings of Jugl by having the faster refasten, as taught and suggested by Jugl, for the purpose of reestablishing connection (Pg. 3, Par. 8 of Jugl).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        06/22/2021


/ALLEN PORTER/Primary Examiner, Art Unit 3792